Applicant’s After-Final Amendment filed July 30, 2021 has been received and entered into the present application.
	Claims 1-2 and 5 are pending. Claims 1-2 are amended. 	Claims 6-9 are cancelled. 

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of instant claim 5 (directed to a method for treating erectile dysfunction comprising administering a therapeutically effective amount of a synthetic agent selective for D4 dopamine receptors, wherein the synthetic agent includes SYA27287 and/or analogs thereof, and the therapeutically effective amount is at least about 1 mg/kg of the subject), which is an invention non-elected without traverse per the reply filed October 14, 2020. 
Accordingly, instant claim 5 is now cancelled.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
	The following is an Examiner’s statement of reasons for allowance:
	Applicant’s instant claims are directed to a method of recruiting -arrestin to D2 dopamine receptors in a subject, comprising administering to the subject, via intraperitoneal injection, a composition comprising at least 50 mg/kg of an SYA16263 compound and a pharmaceutically acceptable carrier, wherein the SYA16263 compound in the composition selectively recruits -arrestin to D2 dopamine receptors, such that the subject is substantially free of extrapyramidal symptoms upon the administration of the SYA16263 compound of the composition (claim 1). Applicant further specifies that the subject “suffers from schizophrenia” (claim 2). The recited SYA16263 compound has the chemical structure
    PNG
    media_image1.png
    50
    224
    media_image1.png
    Greyscale
, in which X is –CH2- and Z is –CH- (Table 2, p.18).
	The closest prior art reference to the instant claims is that of Olsson et al. (U.S. Patent No. 5,034,390; 1991), which teaches pyridyl-piperazine compounds substituted at the 4-position of the 2 and D2 binding sites in the brain, a therapeutic profile known to exhibit antipsychotic effects with a low degree of extrapyramidal side effects (col.2, l.66-col.3, l.2). Olsson et al. further teaches that the compounds may be administered parenterally in the form of a sterile solution using a sterile, pharmaceutically acceptable liquid (e.g., water, or a parenterally acceptable oil, such as arachidic oil) (col.3, l.7-28; col.3, l.39-41). With regard to dosing, Olsson et al. teaches only that the compounds may be administered in “unit dosages” of “from 2 milligrams upwards, preferably 10, 25 or 50 milligrams or even higher depending on the condition to be treated and the age and weight of the patient as well as the response to the medication” (col.3, l.29-37), further teaching that “[t]he unit dose may be from 0.1 to 100 milligrams, preferably from 10 to 50 milligrams” and that “[d]aily dosages should preferably range from 10 milligrams to 200 milligrams” (col.3, l.38-41). 
	The teachings of Olsson et al. differ from the instant claims insofar as they do not specifically teach the administration of “at least 50 mg/kg” SYA16263 via intraperitoneal injection, as instantly claimed. Though Olsson et al. clearly teaches the functionality of his disclosed pyridyl-piperazine compounds as antipsychotics, wherein such antipsychotic activity stems directly from affinity for 5-HT2 and D2 binding sites in the brain (a therapeutic profile known to exhibit antipsychotic effects with a low degree of extrapyramidal side effects), Olsson - at best - suggests the use of 10-200 mg per day via unit dose for this purpose. Such dosage fails to be comparable to Applicant’s instantly claimed “at least 50 mg/kg” of SYA16263 of instant claim 1, as even the highest suggested dosage of 200 mg/day would be equivalent to only about 2.8 mg/kg for a human of average 70 kg in weight. In addition, as Olsson et al. does not explicitly teach the functionality of such compounds specifically for recruiting -arrestin to D2 dopamine receptors as instantly claimed, one of ordinary skill in the art before the effective filing date of 
	In addition, although Applicant’s instantly claimed SYA16263 compound was an analog of the well-known antipsychotic haloperidol (see, e.g., Peprah et al., “Multi-Receptor Drug Design: Haloperidol As a Scaffold for the Design and Synthesis of Atypical Antipsychotic Agents”, Bioorganic & Medicinal Chemistry, 2012; 20:1291-1297, abstract, as well as Table 3, p.1292), the ordinarily skilled artisan before the effective filing date of the claimed invention would not have looked to conventional dosing of haloperidol to suggest a dosage amount of the instantly claimed SYA16263 compound because Applicant has demonstrated clear differences in their functionality – specifically, comparative studies of SYA16263 with conventional haloperidol demonstrated significant catalepsy in a dose-dependent manner when haloperidol was administered to a rat model of catalepsy (noting an adverse effect dose of 0.61 mg/kg), as compared to SYA16263, which displayed no catalepsy at doses up to 75 mg/kg (p.14-15, para.[0085]-[0086]; Figs.4A-B). Also, in animal models of schizophrenia, Applicant observed antipsychotic activity using SYA16263 and haloperidol, but observed no catalepsy at 6x the ED50 dose using SYA16263 as compared to significant catalepsy using haloperidol at such conditions (Ex.3, p.19, para.[00103]-[00105]). 	
	Taken collectively, the prior art of record and as further supported above fails to provide a reasonable expectation of success in administering the instantly claimed SYA16263 in an amount of “at least 50 mg/kg” via intraperitoneal injection for recruiting -arrestin to D2 dopamine receptors in a subject as claimed, particularly wherein the subject is schizophrenic. Accordingly, Applicant’s claims 1-2 are considered to patentably distinguish over the prior art references of record and are, therefore, allowed.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Claims 1-2 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096.  The examiner can normally be reached on Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
August 10, 2021